DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  “amount” (line 1) should read “an amount”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  “amount” (line 1) should read “an amount”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the processor;” (line 20).  It appears that a portion of the claim limitation is missing.  Dependent claims 10-17
Claim 9 recites “the identified final dealer hand score” (line 37).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 10-17 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 15 recites “an initial player hand” (line 2) and “an initial dealer hand” (lines 3-4).  Claim 9, upon which claim 15 depends, recites “an initial player hand” (line 19) and “an initial dealer hand” (line 20).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “an initial player hand” and “an initial dealer hand” a second time makes it unclear whether the two instances of “an initial player hand” and “an initial dealer hand” refer to the same claim elements or different claim elements.  Appropriate correction is required.
Claim 17 recites “a final dealer hand score” (line 13).  Claim 9, upon which claim 17 depends, recites “a final dealer hand score” (line 33).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a final dealer hand score” a second time makes it unclear whether the two instances of “a final dealer hand score” refer to the same claim element or different claim elements.  Dependent claim 24 recites similar language.  Appropriate correction is required.
Claim 18 recites “a final dealer hand score” (lines 26, 33-34, and 34).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a final dealer hand score” several times makes it unclear whether the several instances of “a final dealer hand score” refer to the same claim element or different claim elements.  Claim 26 recites similar language and is similarly rejected.  Dependent claims 19-25 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 9-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,832,531 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims have been broadened and claim limitations have been rearranged.

Closest Prior Art
There are currently no prior art rejections against the claims.
The closest prior art of record includes Miller, US 2011/0086703 A1 (hereinafter Miller); Hall, US 2013/0005423 A1 (hereinafter Hall); Morin, US 2018/0053381 A1 (hereinafter Morin), and Mugnolo et al., US 2016/0125702 A1 (hereinafter Mugnolo).
Miller discloses a blackjack game wherein players are able to give up a hand (i.e., "surrender") by forfeiting half the player's bet. 
Hall discloses a method to implement a blackjack variation (Hall [Abstract]). Hall discloses where a player is allowed to surrender (except when the dealer has blackjack) their first to cards in exchange for receiving 50% of their bet back (vs. not being allowed to surrender). 
Morin discloses a modified blackjack game uses a modified combined deck consisting of: i) at least one standard run of cards consisting of one card numbered according to each of the values from 2 to 9, four cards having a value of 10 and one ace card having a value of either 1 or 11, and ii) at least one modified run of cards consisting of one card numbered according to each of the values from 2 to 9 (Morin [Abstract]). Morin recites a surrender (only available as first decision of a hand) (Morin [0018]): Some games offer the option to "surrender", usually in hole-card games and directly after the dealer has checked for blackjack (but see 
Mugnolo discloses a variation of Blackjack (Mugnolo [0001]). Some casinos offer an option called “surrender” (Mugnolo [0011]). This option can fall into two categories: early and late (Mugnolo [0011]). Surrender offers the player the choice to fold his hand, at the cost of half of the original bet (Mugnolo [0011]). The player must make that decision prior to taking any other action on the hand (Mugnolo [0011]). For example, once the player draws a third card, splits or doubles down, surrender is no longer an option (Mugnolo [0011]). The two varieties of surrender, early and late, differ only in the way a dealer Blackjack is handled (Mugnolo [0011]). In an early surrender game, a player may choose to surrender before the dealer checks his cards for a Blackjack, offering a cheap way out even if the dealer turns out to have a Blackjack (Mugnolo [0011]). A much more common variation is late surrender, where the dealer checks for Blackjack first, and then only if he does not have Blackjack will the dealer allow players to surrender their hands (Mugnolo [0011]). 
Thus, the claimed invention is neither anticipated by nor obvious over the closest prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715